Exhibit 10.04

Grant No.                     

VERISIGN, INC.

2006 EQUITY INCENTIVE PLAN

DIRECTORS NONQUALIFIED STOCK OPTION GRANT

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the Date of Grant set forth below (the “Date of Grant”) by and between VeriSign,
Inc., a Delaware corporation (the “Company”), and the Optionee named below
(“Optionee”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2006 Equity Incentive Plan (the “Plan”).

 

Optionee:  

 

   Optionee’s Address:  

 

   Total Option Shares:  

 

   Exercise Price per Share:  

 

   Date of Grant:  

 

   Expiration Date:  

 

     (unless earlier terminated under Section 3 hereof)   

1. Grant of Option. The Company hereby grants to Optionee a nonqualified stock
option (this “Option”) to purchase up to the total number of shares of Common
Stock of the Company set forth above as Total Option Shares (collectively, the
“Shares”) at the Exercise Price Per Share set forth above (the “Exercise
Price”), subject to all of the terms and conditions of this Agreement and the
Plan.

2. Vesting; Expiration Date.

2.1 Vesting of Shares. This Option shall be exercisable as it vests. Subject to
the terms and conditions of the Plan and this Agreement, this Option shall vest
and become exercisable as to portions of the Shares as follows: (a) this Option
shall not be exercisable with respect to any of the Shares until the first
quarterly anniversary of the Date of Grant set forth above; (b) provided that
Optionee has continuously been a member of the Board since the Date of Grant,
this Option shall become exercisable as to 25% of the Shares on the first
quarterly anniversary of the Date of Grant; and (c) provided that Optionee has
continuously been a member of the Board since the Date of Grant, this Option
shall become exercisable as to an additional 25% of the Shares on each quarterly
anniversary after the Date of Grant. This Option shall cease to vest upon
Optionee no longer being a member of the Board.



--------------------------------------------------------------------------------

2.2 Expiration. This Option shall expire on the Expiration Date set forth above
and must be exercised, if at all, on or before the earlier of the Expiration
Date or the date on which this Option is earlier terminated in accordance with
the provisions of Section 3 hereof.

3. Termination of Option.

3.1 Termination for Any Reason Except Death, Disability. If Optionee ceases to
be a member of the Board for any reason except Optionee’s death or Disability
then this Option shall terminate on Optionee’s date of Termination as to any
unvested Shares, and this Option, to the extent (and only to the extent) that it
is vested in accordance with the schedule set forth in Section 2.1 hereof on the
Termination Date, may be exercised by Optionee no later than three (3) months
after the Termination Date, but in any event no later than the Expiration Date.

3.2 Termination Because of Death or Disability. If Optionee ceases to be a
member of the Board because of death or Disability of Optionee (or the Optionee
dies within three (3) months after ceasing to be a member of the Board), then
this Option shall terminate on Optionee’s date of Termination as to any unvested
Shares, and this Option, to the extent that it is vested in accordance with the
schedule set forth in Section 2.1 hereof on the Termination Date, may be
exercised by Optionee (or Optionee’s legal representative or authorized
assignee) no later than twelve (12) months after the Termination Date, but in
any event no later than the Expiration Date.

4. Manner of Exercise.

4.1 Stock Option Exercise Agreement. To exercise this Option, Optionee (or in
the case of exercise after Optionee’s death, Optionee’s executor, administrator,
heir or legatee, as the case may be) must deliver to the Company an executed
stock option exercise agreement in such form as may be approved by the Company,
which shall set forth, inter alia, Optionee’s election to exercise this Option,
the number of shares being purchased, any restrictions imposed on the Shares and
any representations, warranties and agreements regarding Optionee’s investment
intent and access to information as may be required by the Company to comply
with applicable securities laws. If someone other than Optionee exercises this
Option, then such person must submit the Exercise Agreement and documentation
reasonably acceptable to the Company that such person has the right to exercise
this Option.

4.2 Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance with all applicable federal and state securities laws,
as they are in effect on the date of exercise.

4.3 Payment. The Exercise Agreement shall be accompanied by full payment of the
Exercise Price for the Shares being purchased in cash (by check), or where
permitted by law:

(a) by cancellation of indebtedness of the Company to the Optionee;

(b) by surrender of shares of the Company’s Common Stock that either: (1) have
been paid for within the meaning of SEC Rule 144 (and, if such shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares); or (2) were obtained by Optionee in the open
public market; and in either event are clear of all liens, claims, encumbrances
or security interests;

(c) by waiver of compensation due or accrued to Optionee for services rendered
to the Company;



--------------------------------------------------------------------------------

(d) provided that a public market for the Company’s Common Stock exists:
(1) through a “same day sale” commitment from Optionee and a broker-dealer that
is a member of the Financial Industry Regulatory Authority (a “FINRA Dealer”)
whereby Optionee irrevocably elects to exercise this Option and to sell a
portion of the Shares so purchased to pay for the Exercise Price and whereby the
FINRA Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price directly to the Company; or (2) through a “margin” commitment
from Optionee and a FINRA Dealer whereby Optionee irrevocably elects to exercise
this Option and to pledge the Shares so purchased to the FINRA Dealer in a
margin account as security for a loan from the FINRA Dealer in the amount of the
Exercise Price, and whereby the FINRA Dealer irrevocably commits upon receipt of
such Shares to forward the Exercise Price directly to the Company; or

(e) by any combination of the foregoing.

4.4 Tax Withholding. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or provide for any applicable federal or state
withholding obligations of the Company.

4.5 Issuance of Shares. Provided that the Exercise Agreement and payment are in
form and substance satisfactory to counsel for the Company, the Company shall
issue the Shares registered in the name of Optionee, Optionee’s authorized
assignee, or Optionee’s legal representative, and shall deliver certificates
representing the Shares with the appropriate legends affixed thereto.
Notwithstanding the issuance of the Shares or the delivery of one or more stock
certificates for such Shares, the Shares shall be subject to applicable
restrictions on transfer or sale pursuant to any policy adopted by the Company,
now or hereafter existing, that imposes stock ownership requirements, stock
retention requirements or stock sale restrictions on Optionee. To enforce any
restrictions or requirements on Optionee’s Shares, the Committee may require
Optionee to deposit all certificates, together with stock powers or other
instruments of transfer approved by the Committee appropriately endorsed in
blank, with the Company or an agent designated by the Company to hold in escrow
until such restrictions or requirements have lapsed or terminated, and the
Committee may cause a legend or legends referencing such restrictions or
requirements to be placed on the certificates.

5. Compliance with Laws and Regulations. The exercise of this Option and the
issuance and transfer of Shares shall be subject to compliance by the Company
and Optionee with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company’s Common Stock may be listed at the time of such exercise, issuance or
transfer. Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.

6. Nontransferability of Option. This Option may not be transferred in any
manner other than under the terms and conditions of the Plan or by will or by
the laws of descent and distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of this Option shall be binding upon the
executors, administrators, successors and assigns of Optionee.

7. Tax Consequences. Set forth below is a brief summary as of the date the Board
adopted the Plan of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE COMPANY RECOMMENDS
THAT OPTIONEE CONSULT A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.



--------------------------------------------------------------------------------

7.1 Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of this Option. Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the fair market value of the Shares on the date of
exercise over the Exercise Price. The Company may be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

7.2 Disposition of Shares. If the Shares are held for more than twelve
(12) months after the date of the transfer of the Shares pursuant to the
exercise of an NQSO, any gain realized on disposition of the Shares will be
treated as long-term capital gain. The Company may be required to withhold from
Optionee’s compensation or collect from the Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income.

8. Privileges of Stock Ownership. Optionee shall not have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to Optionee.

9. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or the Company to the Committee for review. The
resolution of such a dispute by the Committee shall be final and binding on the
Company and Optionee.

10. Entire Agreement; Modification. The Plan is incorporated herein by
reference. This Agreement and the Plan and the Exercise Agreement constitute the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior understandings and agreements with
respect to such subject matter. This Agreement may be amended only by a written
instrument executed by an authorized representative of the Company and
effectively given to the Optionee pursuant to the methods of delivery set forth
in Section 11 below. Any such amendment shall be deemed effective thirty
(30) calendar days after the date on which it is effectively given to the
Optionee as described in Section 11 below, provided the Optionee does not
provide the Company with a written notice within that thirty (30) day period
rejecting the amendment.

11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Optionee shall be in writing and addressed to
Optionee at the address indicated above or to such other address as such party
may designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: personal delivery; three (3) days
after deposit in the United States mail by certified or registered mail (return
receipt requested); one (1) business day after deposit with any return receipt
express courier (prepaid); or one (1) business day after transmission by
facsimile.

12. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Optionee and Optionee’s
heirs, executors, administrators, legal representatives, successors and assigns.



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without regard to
that body of law pertaining to choice of law or conflict of law.

14. Acceptance. Optionee hereby acknowledges receipt of a copy of the Plan and
this Agreement. Optionee has read and understands the terms and provisions
thereof, and accepts this Option subject to all the terms and conditions of the
Plan and this Agreement. Optionee acknowledges that there may be adverse tax
consequences upon exercise of this Option or disposition of the Shares and that
the Company has advised Optionee to consult a tax advisor prior to such exercise
or disposition. In the event that upon the 30th day after the Date of Grant,
Optionee has not refused the Option by notice to the Company pursuant to
Section 11 hereof, Optionee shall be deemed to have accepted the Option subject
to all the terms and conditions of the Plan and the Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Optionee has executed this
Agreement in duplicate as of the Date of Grant.

 

VERISIGN, INC.       OPTIONEE By:  

 

     

 

        (Signature)

 

     

 

(Please print name)       (Please print name)

 

      (Please print title)      